Exhibit 10.1


Execution Final


Amendment No. 6 to Amended and Restated Credit Agreement
(SLA)
This Amendment No. 6 to Amended and Restated Credit Agreement (this
“Amendment”), is dated as of September 18, 2020 (the “Effective Date”) among
Sunnova EZ-Own Portfolio, LLC, a Delaware limited liability company (the
“Borrower”), Sunnova SLA Management, LLC, a Delaware limited liability company,
as manager (in such capacity, the “Manager”), Sunnova SLA Management, LLC, a
Delaware limited liability company, as servicer (in such capacity, the
“Servicer”), Sunnova Asset Portfolio 7 Holdings, LLC, a Delaware limited
liability company (the “Seller”), the financial institutions parties hereto
(each such financial institution (including any Conduit Lender), a “Lender” and
collectively, the “Lenders”), each Funding Agent representing a group of Lenders
party hereto (each a “Funding Agent” and, collectively, the “Funding Agents”),
and Credit Suisse AG, New York Branch, as agent for the Lenders (in such
capacity, the “Agent”).
Recitals:
WHEREAS, the Borrower, the Manager, the Servicer, the Seller, the Lenders, the
Funding Agents, the Agent, Wells Fargo Bank, National Association, as paying
agent, and U.S. Bank National Association, as custodian, entered into the
Amended and Restated Credit Agreement, dated as of March 27, 2019 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in accordance with Section 10.2 of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms hereof;
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows
(except as otherwise defined in this Amendment, terms defined in the Credit
Agreement are used herein as defined therein):
Section 1.01.    Amendments.
Subject to the satisfaction of the conditions precedent set forth in Section
2.01 below, the Credit Agreement shall be, and it hereby is, amended as follows:
    (a)    Clauses (xii) and (xvii) of the defined term “Excess Concentration
Amount” appearing in Exhibit A of the Credit Agreement are hereby amended and
restated in their respective entireties to read as follows:
    (xii)    The amount by which the aggregate Solar Loan Balance of all
Eligible Solar Loans for which the Related Property is located in Puerto Rico
exceeds (i) 30% of the Aggregate Solar Loan Balance during the Puerto Rico
Step-Up Period and (ii) at all times thereafter, 20% of the Aggregate Solar Loan
Balance, unless the Puerto Rico Facility closes on or before November 30, 2020,



--------------------------------------------------------------------------------



then 25% of the Aggregate Solar Loan Balance from and after the date of such
closing; plus
    (xvii)    the amount by which the aggregate Solar Loan Balance of all
Eligible Solar Loans that are Substantial Stage Date Solar Loans or Final Stage
Date Solar Loans exceeds (i) prior to November 30, 2020, 40% of the Aggregate
Solar Loan Balance and (ii) thereafter, 35% of the Aggregate Solar Loan Balance;
plus
    (b)    Each of the following defined terms appearing in Exhibit A of the
Credit Agreement are hereby amended and restated in their respective entireties
to read as follows:
    “Hedge Requirements” shall mean the requirements of the Borrower to (a)
within two (2) Business Days of each Borrowing Date, enter into forward-starting
interest rate swap agreement with a Qualifying Hedge Counterparty at the then
applicable Swap Rate and using an amortizing notional balance schedule that does
not exceed 110.0% but is not less than 90.0% of the expected amortization
schedule of the aggregate outstanding principal balance of the Loan Notes
associated with the Advance made on such Borrowing Date and with an effective
date as of the Scheduled Commitment Termination Date (unless the notional amount
of such forward starting swaps previously entered into in connection with prior
Advances is sufficient to satisfy such notional balance requirement) and (b)
within two (2) Business Days of the occurrence of a Hedge Trigger Event and
within two (2) Business Days of each Borrowing Date thereafter, enter into and
maintain according to the provisions hereof (for the avoidance of doubt,
including breakage or modification to remain within the required amortizing
schedule) one or more (i) fixed-floating interest rate swap agreements at the
then applicable Hedge Swap Rate or (ii) interest rate cap agreements for which
the strike rate is not more than 1.75%, in each case of clauses (i) and (ii),
(x) entered into with a Qualifying Hedge Counterparty and (y) using an
amortizing notional balance schedule that does not exceed 110.0% but is not less
than 90.0% of the expected amortization schedule of the aggregate outstanding
principal balance of the Loan Notes associated with the Advance made on such
date (unless the notional amount of such swap agreements previously entered into
in connection with prior Advances is sufficient to satisfy such notional balance
requirement). Each interest rate agreement entered into in accordance with
clauses (a) and (b) above shall have floating rate payments with a designated
maturity of one month, and be on terms and conditions and pursuant to such
documentation as shall be reasonably acceptable to the Agent.
2



--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Borrower may enter into another type of
derivative agreement in order to satisfy the Hedge Requirements that the Agent
approves in writing prior to entering into such agreement.
    “Puerto Rico Step-Up Period” shall mean the period from the Fifth Amendment
Effective Date to the earlier to occur of (i) the closing date of the Puerto
Rico Facility and (ii) October 31, 2020.
    (c)    Exhibit A of the Credit Agreement is hereby further amended by adding
the following new defined term in the appropriate alphabetical sequence to read
in its entirety as follows:
    “Hedge Trigger Event” shall mean the earlier to occur of: (i) with respect
to any Interest Accrual Period, LIBOR is greater than or equal to 1.00%; and
(ii) the end of the Availability Period, other than by reason of the occurrence
of the Scheduled Commitment Termination Date.
    “Puerto Rico Facility” shall mean a solar loan warehouse revolving credit
facility, entered into by, among others, Sunnova Asset Portfolio 8, LLC, as
borrower, with one or more financial institutions, as lenders, available to
finance Solar Loans for which the Related Property is located in Puerto Rico.
Section 2.01.    Conditions Precedent to Effectiveness of Amendment.
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
    (a)    The Agent, the Borrower, the Manager, the Servicer, the Seller, and
the Lenders shall have executed and delivered this Amendment; and
    (b)    The Agent shall have received the amendment fee set forth in Section
2.5(H) of the Credit Agreement.
Section 3.01.    Representations and Warranties
Each of the Borrower, the Manager, the Servicer, and the Seller hereby
represents and warrants to the Secured Parties that, after giving effect to this
Amendment: (a) the representations and warranties set forth in each of the
Transaction Documents by each of the Borrower, the Manager, the Servicer, and
the Seller, as applicable, are true and correct in all material respects on and
as of the date hereof, with the same effect as though made on and as of such
date (except to the extent that any representation and warranty expressly
relates to an earlier
3



--------------------------------------------------------------------------------



date, then such earlier date), and (b) no Amortization Event, Event of Default,
Potential Amortization Event or Potential Default has occurred and is
continuing.
Section 4.01    References in all Transaction Documents.
To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.
Section 5.01.    Counterparts.
This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
Section 5.02.    Governing Law.
This Amendment shall, in accordance with Section 51401 of the General
Obligations Law of the State of New York, be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflicts
of law principles thereof that would call for the application of the laws of any
other jurisdiction.
Section 5.03.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.
Section 5.04.    Continuing Effect.
Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.
Section 5.05.    Successors and Assigns.
This Amendment shall be binding upon and inure to the benefit of the Borrower,
the Paying Agent, the Custodian and the Agent and each Lender, and their
respective successors and permitted assigns.
Section 5.06.    No Bankruptcy Petition.
Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding indebtedness for
4



--------------------------------------------------------------------------------



borrowed money of a Conduit Lender or any CS Conduit Lender, it will not
institute against, or join any other Person in instituting against such Conduit
Lender or CS Conduit Lender any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States or of any other
jurisdiction.
Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of each Loan
Note, it will not institute against, or join any other Person in instituting
against the Borrower any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The provisions of this Section 5.06
shall survive the termination of this Amendment.
Section 5.07     Costs and Expenses.
The Borrower agrees to pay all costs and expenses in connection with the
preparation, execution, delivery, filing, recording, administration,
modification, amendment and/or waiver of this Amendment as required by Section
10.6 of the Credit Agreement.
[Signature pages follow]




5




--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Amendment No. 6 to
Amended and Restated Credit Agreement be executed and delivered as of the date
first above written.
Sunnova EZ-Own Portfolio, LLC, as the Borrower




By: /s/ Walter A. Baker
Name: Walter A. Baker
Title:     Executive Vice President, General
    Counsel and Secretary




Sunnova SLA Management, LLC,
as Manager




By: /s/ Walter A. Baker
Name: Walter A. Baker
Title:     Executive Vice President, General
    Counsel and Secretary




Sunnova Asset Portfolio 7 Holdings, LLC, as Seller




By: /s/ Walter A. Baker
Name: Walter A. Baker
Title:     Executive Vice President, General
    Counsel and Secretary




Sunnova SLA Management, LLC,
as Servicer




By: /s/ Walter A. Baker
Name: Walter A. Baker
Title:     Executive Vice President, General
    Counsel and Secretary
[Signature Page to Amendment No. 6 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





Credit Suisse AG, New York Branch, as Agent




By: /s/ Patrick Duggan
Name: Patrick Duggan
Title:     Vice President




By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title:     Director




Credit Suisse AG, Cayman Islands Branch, as a Committed Lender




By: /s/ Patrick Duggan
Name: Patrick Duggan
Title:     Authorized Signatory




By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title:     Authorized Signatory








[Signature Page to Amendment No. 6 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------



Alpine Securitization LTD, as a Conduit Lender


By: Credit Suisse AG, New York Branch, as attorney-in-fact


By: /s/ Patrick Duggan
Name: Patrick Duggan
Title:     Vice President




By: /s/ Patrick J. Hart
Name: Patrick J. Hart
Title:     Director


[Signature Page to Amendment No. 6 to Amended and Restated Credit Agreement]